                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNIVERSAL SURETY OF AMERICA,

         Plaintiff,                                 Case No.17-10016
                                                    Honorable Laurie J. Michelson
 v.

 JEANINE GRAY,

         Defendant.


      OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO VACATE
                STIPULATED ORDER FOR DISMISSAL [22]


       On January 4, 2017, Universal Surety of America filed suit against Jeanine Gray seeking

indemnification and damages for losses incurred due to Gray’s alleged misuse of conservatorship

funds. (R. 22-2, PageID.160.) Universal had issued a bond to allow Gray to qualify as conservator

for Steven Malcomson in the Wayne County Probate Court. (R. 1, PageID.2.) But, said Universal,

Gray misused the estate funds and failed to reimburse the estate despite being ordered to do so by

the probate court. (R. 1-3, PageID.21.) Because Universal issued a bond backing Gray’s conduct,

Universal was required to reimburse the estate—$75,000 in total. (R. 1-7, PageID.34, 36.) As a

result of the loss, Universal filed this suit seeking indemnification from Gray. (R. 1, PageID.1–2.)

       The parties ultimately reached a settlement. (R. 22-2, PageID.157–63.) And, on November

17, 2017, the Court entered a Stipulated Order of Dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(ii).

(R. 20, PageID.145.)

       The parties’ settlement agreement required Gray to comply with a schedule of payments to

Universal. (R. 22-2, PageID.158.) The first payment was due March 1, 2018, in the amount of

$3,000. Id. Gray failed to pay and was thus in default. (R. 22, PageID.152.) She failed to cure the
default. (Id.) The settlement agreement further provided that in the event of such default by Gray,

Universal could file a stipulated order to set aside the order of dismissal. (R. 22, PageID. 151.)

This Court, however, declined to enter the proposed order on procedural grounds. See Text Order,

March 23, 2018. So on March 28, 2018, Universal filed the present motion pursuant to Federal

Rule of Civil Procedure 60(b) to vacate the stipulated order of dismissal “in order to reopen this

case and enforce the parties’ settlement agreement.” (R. 22, PageID.149, 152.) But Universal has

not met its burden under the Rule. For the reasons that follow, Plaintiff’s motion is DENIED.

                                                  I.

       In deciding whether to reopen the case, the Court is aware that “[e]nforcement of [a]

settlement . . . is more than just a continuation or renewal of the dismissed suit, and hence requires

its own basis for jurisdiction.” Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 378 (1994); see

also Columbus-America Discovery Group v. Atlantic Mut. Ins. Co., 203 F.3d 291, 299 (4th Cir.

2000) (“[A] district court may not enforce a Settlement Agreement unless the agreement had been

approved and incorporated into an order of the court, or, at the time the court is requested to enforce

the agreement, there exists some independent ground upon which to base federal jurisdiction.”);

McAlpin v. Lexington 76 Auto Truck Stop, Inc., 229 F.3d 491, 501–02 (6th Cir. 2000) (explaining

that Rule 60(b)(6) is not a “broad exception” to the jurisdictional requirements for enforcing

settlement agreements). While the dismissal order here did not expressly retain jurisdiction to

enforce the settlement agreement or incorporate the terms of the settlement, Kokkonen, 511 U.S.

at 380-81, the Court appears to have jurisdiction based on diversity. See Limbright v. Hofmeister,

566 F.3d 672, 674-76 (6th Cir. 2009) (explaining that “a district court may rely on any basis of

jurisdiction to summarily enforce a settlement agreement that produced the dismissal of an earlier

federal suit,” including diversity jurisdiction). The Court had jurisdiction over the original suit



                                                  2
based on complete diversity, (R. 1, PageID.2), and the amount in controversy in the settlement

agreement also exceeds $75,000 (R. 22-2).

                                                 II..

       But subject-matter jurisdiction does not resolve Universal’s motion. The case has been

unconditionally dismissed. So the issue becomes whether the case can be reinstated, i.e., the order

of dismissal vacated, under Federal Rule of Civil Procedure 60(b)(6). See Hinsdale v. Farmers

Nat’l Bank & Trust Co., 823 F.2d 993, 996 (6th Cir. 1987) (arguing that the holding in Aro Corp.

v. Allied Witan Co., 531 F.2d 1368 (6th Cir. 1976), did not imply “that a district court has

jurisdiction to enforce a settlement agreement without having vacated the prior unconditional

order of dismissal with prejudice and without having reopened the proceedings.”); McAlpin, 229

F.3d at 503 (reaffirming the holding of Hinsdale, 823 F.2d at 996).

       That rule states that “the court may relieve a party . . . from a final judgment, order, or

proceeding for . . . any other reason that justifies relief.” Fed. R. Civ. P. 60(b). Although relief

under 60(b)(6) is generally committed to the district court’s discretion, Ford Motor Co. v.

Mustangs Unlimited, Inc. (Mustangs Unlimited I), 487 F.3d 465, 470 (6th Cir. 2007), such relief

should not be granted unless there is “an unusual and extreme situation[] where principles of equity

mandate relief.” Ford Motor Co. v. Mustangs Unlimited, Inc. (Mustangs Unlimited III), 420 F.

App’x 522, 529 (6th Cir. 2011) (internal quotations omitted) (emphasis in original). Because

“relief under Rule 60(b) is circumscribed by public policy favoring finality of judgment and

termination of litigation,” Blue Diamond Coal Co. v. Trs. of the UMWA Combined Benefit Fund,

249 F.3d 519, 524 (6th Cir. 2001) (internal quotations omitted), “the party seeking relief . . . bears

the burden of establishing the grounds for such relief by clear and convincing evidence.” Info-




                                                  3
Hold, Inc. v. Sound Merchandising, Inc., 538 F.3d 448, 454 (6th Cir. 2008). Universal has not

made this showing.

       Although “there are few cases that elaborate on” the precise requirements, In re Walter,

282 F.3d 434, 440 (6th Cir. 2002), motions for relief under Rule 60(b)(6) have been granted upon

repudiation of a settlement agreement, see, e.g., Aro Corp., 531 F.2d at 1371, confusion regarding

the terms of the agreement, Mustangs Unlimited III, 420 F. App’x at 530, contempt of a court

order, Lorillard Tobacco Co. v. Yazan’s Service Plaza, Inc., No. 05-70804, 2009 WL 10696389,

at *3 (E.D. Mich. Aug. 13, 2009), and egregious attorney conduct, Doyle v. Mutual of Omaha Ins.

Co., 504 F. App’x 380, 383 (6th Cir. 2012). Universal’s motion does not include any such

allegations.

       Rather, Universal seeks reinstatement of the case based on Gray’s breach of her obligations

under the settlement agreement. (R. 22, PageID.152–153). But mere breach of a settlement

agreement is an insufficient basis for this extreme relief. Mustangs Unlimited III, 420 F. App’x at

529; see also Mustangs Unlimited I, 487 F.3d at 470 (vacating district court’s order to reopen suit

as lower court failed to determine “whether—and if so, how” the apparent breach “establishe[d]

extraordinary or exceptional circumstances sufficient to warrant Rule 60(b)(6) relief.”). Resisting

this conclusion, Universal relies on Aro Corp. v. Allied Witan Co., 531 F.2d 1368 (6th Cir. 1976).

But that case is distinguishable. There, the defendant “began questioning [the] terms” of the

settlement agreement almost immediately after the suit was dismissed, which the court interpreted

as a repudiation of the agreement. Id. at 1370–71. The distinction between mere breach and

repudiation has since been reinforced and affirmed. See Ford Motor Co. v. Mustangs Unlimited,

Inc. (Mustangs Unlimited II), No. 99-73933, 2007 WL 2584502, at *7–8 (E.D. Mich. Sept. 7,

2007), aff’d, 420 F. App’x 522 (6th Cir. 2011); CJPS Healthcare Supplies & Equip. v. Ansar Med.



                                                4
Tech., Inc., No. 12-14885, 2014 WL 3708612, at *6 (E.D. Mich. July 28, 2014). Universal alleges

breach by Gray, not repudiation.

       The facts here are more analogous to CJPS Healthcare Supplies & Equipment. There, too,

the defendant failed to make required payments pursuant to a settlement agreement. 2014 WL

3708612, at *2. And even though the plaintiff also alleged that defendant never intended to abide

by the agreement, the court found it fell short of “clear and convincing evidence of repudiation.”

Id. at *4. The court ruled that “the failure to pay, without more, does not constitute ground for

relief” under Rule 60(b). Id. at *4, *6–7. So too here. See also Deleon v. BBI Enters. Group, LP,

No. 1:03-cv-820, 2006 U.S. Dist. LEXIS 28625, at *4 (W.D. Mich. May 11, 2006) (finding “the

case is not subject to reopening under Rule 60(b) of the Federal Rules of Civil Procedure, as a

mere request to enforce a private settlement agreement does not constitute an extraordinary

circumstance justifying relief under Rule 60(b).”)

       Finally, “Rule 60(b)(6) is a recourse of last, not first, resort.” G.G. Marck & Assocs. v. N.

Am. Invs., Corp., 465 F. App’x 515, 518 (6th Cir. 2012). Thus, the availability of relief through a

separate lawsuit weighs against the granting of Universal’s motion. See Mustangs Unlimited II,

420 F. App’x at 529. Indeed, in CJPS Healthcare, the court considered the movant’s ability to file

a separate lawsuit to enforce the agreement a “significant factor weighing against awarding relief

under 60(b)(6).” 2014 WL 3708612, at *7. By contrast, the Mustangs Unlimited III court found

that filing a separate lawsuit was unlikely to result in sufficient relief because of the defendant’s

repeated violation of the settlement agreement. Mustangs Unlimited III, 420 F. App’x at 529.

Universal provides no argument for why the relief available in a separate breach of contract case

would be any different than the relief available in this case And the Court sees no significant




                                                 5
difference. Thus, the Court cannot find that “principles of equity mandate relief.” Mustangs

Unlimited III, 420 F. App’x at 529 (emphasis in original).

                                                III.

        Because Universal has not proven that it is entitled to relief under Rule 60(b)(6), its

motion to vacate the stipulated order for dismissal (R. 22) is DENIED.

       SO ORDERED.

                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE


       Dated: October 9, 2018


       I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, October 9, 2018, by electronic and/or ordinary mail.


                                              s/William Barkholz
                                              Case Manager




                                                 6
